DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-19 are amended. Claims 1-19 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Independent claims 1 and 19, “the evaluation indicates how appropriate the at least one selected from between the relevant image and the image processing process determined by the trained model were” are unclear and indefinite because the boundaries cannot be determined. Examiner cannot determine how appropriate is considered appropriate in the evaluation. Further, page 31, lines 18-25 of the originally filed specification, does not provide any detail on the claimed “the evaluation indicates 
 	Dependent claims 2-18 are rejected since they are dependent on the base claim 1 above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakamura et al, US 2019/0295248.
 	Regarding claim 1, Nakamura discloses a medical information processing apparatus (fig. 2; para 0042; a medical image specifying apparatus), comprising: 
 	a memory storing therein a trained model (fig. 4, element 23A; para 0004, 0055, and 0063; a discriminator that is a neural network deep-learned) provided with a function to determine, based on input information including a medical image and medical examination information related to the medical image (fig. 4; para 0004, 0029, a medical image and examination information), at least one selected from between a relevant image relevant to the medical image and an image processing process performed on based on the medical image (fig. 4; para 0009, 0018, 0020, 0044, 0061, and 0063-0064; a relevant medical image and processing for converting each of the plurality of medical images into image character information corresponding to each medical image); and 
 	processing circuitry configured to give an evaluation to at least one selected from between the relevant image and the image processing process determined by the trained model, wherein the evaluation indicates how appropriate the at least one selected from between the relevant image and the image processing process determined by the trained model were, for interpretation of the medical image (fig. 4; para 0061-0064; a discriminator that is a neural network deep-learned so as to output a score indicating the degree of matching between the input image character information and the report character information. Then, the specifying unit specifies a tomographic image having the highest score, among the tomographic images whose scores output from the discriminator exceed a predetermined threshold value Th1, as one relevant tomographic image that is relevant to the interpretation report).
 	Regarding claim 2, the medical information processing apparatus according to claim 1, Nakamura further discloses wherein the processing circuitry is further configured to specify the input information and the evaluation as learning data for the trained model (figs. 4-5; para 0062-0064).
 	Regarding claim 3, the medical information processing apparatus according to claim 1, Nakamura further discloses wherein the processing circuitry is further 
 	Regarding claim 4, the medical information processing apparatus according to claim 1, Nakamura further discloses wherein the processing circuitry is further configured to give the evaluation to a set made up of the relevant image and the image processing process determined by the trained model (fig. 4; para 0061-0064).
 	Regarding claim 5, the medical information processing apparatus according to claim 1, Nakamura further discloses wherein the processing circuitry is further configured to give the evaluation in accordance with whether or not the relevant image determined by the trained model and a medical image resulting from the image processing process determined by the trained model were each used for the interpretation of the medical image (fig. 4; para 0061-0064).
 	Regarding claim 6, the medical information processing apparatus according to claim 1, Nakamura further discloses wherein the processing circuitry is further configured to give the evaluation in accordance with whether or not there was one or more other images used for the interpretation of the medical image, besides the relevant image determined by the trained model and a medical image resulting from the image processing process determined by the trained model (fig. 4; para 0061-0064).
 	Regarding claim 7, the medical information processing apparatus according to claim 1, Nakamura further discloses wherein the processing circuitry is further configured to give the evaluation in accordance with whether or not a waiting time period was incurred by using the relevant image determined by the trained model and a 
 	Regarding claim 8, the medical information processing apparatus according to claim 1, Nakamura further discloses wherein the processing circuitry is further configured to give the evaluation based on a result of the interpretation of the medical image (fig. 4; para 0061-0064).
 	Regarding claim 9, the medical information processing apparatus according to claim 1, Nakamura further discloses wherein the processing circuitry is further configured to acquire the relevant image determined by the trained model and a medical image resulting from the image processing process determined by the trained model and store the acquired relevant image and medical image into an image memory (fig. 4; para 0009, 0018, 0020, 0044, 0061, and 0063-0064).
 	Regarding claim 10, the medical information processing apparatus according to claim 9, Nakamura further discloses wherein the image memory is storage having a plurality of hierarchical layers, and the processing circuitry is further configured to acquire the relevant image determined by the trained model from a low-speed hierarchical layer in the image memory and store the acquired relevant image into a high-speed hierarchical layer in the image memory (fig. 2; element 14; para 0043 and 0051-0052).
 	Regarding claim 11, the medical information processing apparatus according to claim 1, Nakamura further discloses wherein the processing circuitry is further configured to cause the trained model to determine at least one selected from between 
 	Regarding claim 12, the medical information processing apparatus according to claim 11, Nakamura further discloses wherein the processing circuitry causes the trained model to specify the relevant image and the image processing process, by using additional information to the medical image as the medical examination information (fig. 4; para 0009, 0018, 0020, 0044, 0061, and 0063-0064).
 	Regarding claim 13, the medical information processing apparatus according to claim 11, Nakamura further discloses wherein the processing circuitry is further configured to cause the trained model to determine the relevant image and the image processing process, by using order information used at a time of acquiring the medical image as the medical examination information (fig. 4; para 0009, 0018, 0020, 0044, 0061, and 0063-0064).
 	Regarding claim 14, the medical information processing apparatus according to claim 11, Nakamura further discloses wherein the processing circuitry is further configured to cause the trained model to determine, as the relevant image, an image of a patient who is a same patient as a patient imaged in the medical image (para 0035, 0062-0063, and 0074).
 	Regarding claim 15, the medical information processing apparatus according to claim 11, Nakamura further discloses wherein the processing circuitry is further configured to cause the trained model to determine, as the relevant image, an image of a patient having a clinical case that is a same clinical case as or similar to that of a patient imaged in the medical image (para 0035, 0062-0063, and 0074).
Regarding claim 16, the medical information processing apparatus according to claim 11, Nakamura further discloses the processing circuitry is further configured to cause the trained model to determine, as the image processing process, a process of generating a three-dimensional image based on the medical image that is two-dimensional, and generating a two-dimensional image based on the three-dimensional image (para 0005 and 0073).
 	Regarding claim 17, the medical information processing apparatus according to claim 11, Nakamura further discloses wherein the processing circuitry is further configured to cause the trained model to determine, as the image processing process, an analyzing process performed based on the medical image (fig. 4; para 0009, 0018, 0020, 0044, 0061, and 0063-0064).
 	Regarding claim 18, the medical information processing apparatus according to claim 2, Nakamura further discloses wherein the processing circuitry is further configured to generate the trained model based on the learning data (fig. 4; para 0004, 0055, and 0063).
 	Regarding claim 19, Nakamura discloses a medical information processing system (fig. 1; para 0029; a medical information system), comprising: 
 	a memory storing therein a trained model (fig. 4, element 23A; para 0004, 0055, and 0063; a discriminator that is a neural network deep-learned) provided with a function to determine, based on input information including a medical image and medical examination information related to the medical image (fig. 4; para 0004, 0029, 0035, and 0062-0063; a medical image and examination information), a relevant image relevant to the medical image and an image processing process performed based on a relevant medical image and processing for converting each of the plurality of medical images into image character information corresponding to each medical image); and
 	 processing circuitry configured to: 
 		cause the trained model to determine the relevant image and the image processing process based on the input information (fig. 4; para 0061-0064; a discriminator that is a neural network deep-learned so as to output a score indicating the degree of matching between the input image character information and the report character information. Then, the specifying unit specifies a tomographic image having the highest score, among the tomographic images whose scores output from the discriminator exceed a predetermined threshold value Th1, as one relevant tomographic image that is relevant to the interpretation report); 
 		perform the image processing process determined by the trained model based on the medical image (fig. 4; para 0061-0064; a discriminator that is a neural network deep-learned so as to output a score indicating the degree of matching between the input image character information and the report character information. Then, the specifying unit specifies a tomographic image having the highest score, among the tomographic images whose scores output from the discriminator exceed a predetermined threshold value Th1, as one relevant tomographic image that is relevant to the interpretation report); 
 		acquire the relevant image determined by the trained model and a medical image resulting from the image processing process determined by the trained model, and store the acquired relevant image and medical image into an image memory (fig. 4, the specifying unit specifies a tomographic image having the highest score, among the tomographic images whose scores output from the discriminator exceed a predetermined threshold value Th1, as one relevant tomographic image that is relevant to the interpretation report); 
 		cause the relevant image stored in the image memory and the medical image resulting from the image processing process determined by the trained model to be displayed (figs. 4-5; para 0065 and 0068; a relevant tomographic image and a display region of the interpretation report are displayed on the right side of the relevant tomographic image); 
 		give an evaluation to the relevant image stored in the image memory and the image processing process determined by the trained model, wherein the evaluation indicates how appropriate the relevant image and the image processing process determined by the trained model were, for interpretation of the medical image (fig. 4; para 0061-0064; a discriminator that is a neural network deep-learned so as to output a score indicating the degree of matching between the input image character information and the report character information. Then, the specifying unit specifies a tomographic image having the highest score, among the tomographic images whose scores output from the discriminator exceed a predetermined threshold value Th1, as one relevant tomographic image that is relevant to the interpretation report); and 
 		specify the input information and the evaluation as learning data for the trained model (figs. 4-5; para 0062-0064; a discriminator that is a neural network deep-learned so as to output a score indicating the degree of matching between the input image character information and the report character information. Then, the specifying unit specifies a tomographic image having the highest score, among the tomographic images whose scores output from the discriminator exceed a predetermined threshold value Th1, as one relevant tomographic image that is relevant to the interpretation report).

Response to Arguments
Applicant's arguments filed 11/26/2021 have been fully considered but they are not persuasive. 
 	Regarding independent claim 1, Applicant argues that Nakamura does not disclose “processing circuitry configured to give an evaluation to at least one selected from between the relevant image and the image processing process determined by the trained model, wherein the evaluation indicates how appropriate the at least one selected from between the relevant image and the image processing process determined by the trained model were, for interpretation of the medical image” as claimed. Examiner respectfully disagrees. As stated in the rejection above, Nakamura discloses the discriminator is machine-learned using a method, such as deep learning and AdaBoost, so that a tomographic image is input and an extracted structure is output. The region extraction unit inputs each of the plurality of tomographic images to the discriminator and acquires the region of the output structure, thereby extracting the regions of the plurality of structures from the tomographic images (para 0004 and 0055). The discriminator that is a neural network deep-learned so as to output a score indicating the degree of matching between the input image character information 
 	The MPEP 2111 states that the USPTO must employ the “broadest reasonable interpretation" of the claims. With the broadest reasonable interpretation, Examiner interprets the claimed “processing circuitry configured to give an evaluation to at least one selected from between the relevant image and the image processing process determined by the trained model, wherein the evaluation indicates how appropriate the at least one selected from between the relevant image and the image processing process determined by the trained model were, for interpretation of the medical image”, in light of the specification, as the discriminator that is a neural network deep-learned so as to output a score indicating the degree of matching between the input image character information (including the input tomographic image) and the report character information. Then, the specifying unit specifies a tomographic image having the highest score, among the tomographic images whose scores output from the discriminator exceed a predetermined threshold value Th1, as one relevant tomographic image that is relevant to the interpretation report.
 	Therefore, the claimed “processing circuitry configured to give an evaluation to at least one selected from between the relevant image and the image processing process determined by the trained model, wherein the evaluation indicates how appropriate the at least one selected from between the relevant image and the image processing 
  	The Applicant also argues that Nakamura does not disclose determining an image that is, for example, different from the images S1-S4, as a relevant image. Examiner respectfully disagrees because the Applicant’s arguments are not recited in the rejected claim 1. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.

 In view of the above arguments, the Examiner believes all rejections are proper and should be maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN D HUYNH/Primary Examiner, Art Unit 2665